Name: 84/652/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 4 December 1984 appointing the President of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-12-29

 Avis juridique important|41984D065284/652/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 4 December 1984 appointing the President of the Commission of the European Communities Official Journal L 341 , 29/12/1984 P. 0087 - 0087*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 4 December 1984 appointing the President of the Commission of the European Communities (84/652/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Decision of the Representatives of the Governments of the Member States of the European Communities, meeting within the Council of 4 December 1984, appointing Members of the Commission of the European Communities, HAVE DECIDED AS FOLLOWS: Sole Article Mr Jacques Delors is hereby appointed President of the Commission of the European Communities for the period 6 January 1985 to 5 January 1987. Done at Dublin, 4 December 1984. The President P. BARRY